Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any                   Aug 28 2012, 8:44 am
court except for the purpose of
establishing the defense of res judicata,                          CLERK
                                                                 of the supreme court,
collateral estoppel, or the law of the case.                     court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

L. ROSS ROWLAND                                  GREGORY F. ZOELLER
Public Defender’s Office                         Attorney General of Indiana
Muncie, Indiana
                                                 ANGELA N. SANCHEZ
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DAVID D. WEST,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 18A02-1202-CR-146
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                         The Honorable Linda Ralu Wolf, Judge
                             Cause No. 18C03-1009-FC-30



                                      August 28, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Appellant-defendant David D. West appeals his convictions on two counts of

Child Exploitation,1 a class C felony, and two counts of Possession of Child

Pornography,2 a class D felony. West claims that the trial court erred in admitting several

photographs into evidence that were identified as coming from his camera, that the

prosecutor committed misconduct, that the trial court erred in determining that he is a

sexually violent predator (SVP), and that his eleven-year aggregate sentence is

inappropriate. Concluding that the photographs were properly admitted into evidence,

and finding no other error, we affirm the judgment of the trial court.

                                          FACTS

          In September 2010, S.B. had known West for approximately five years, since she

was in middle school. West was teaching S.B. about photography and occasionally she

left her two-year-old daughter, A.B., for West to babysit while she was shopping or

running other errands. On several occasions, West took naked photographs of A.B.

without S.B.’s permission.

          On September 3, 2010, West brought his digital camera into Jack’s Camera Shop

in Muncie and asked an employee, Jennifer York, to make a CD of the photos that were

on the camera. York agreed to do so and she downloaded the photographs from West’s

camera onto the store’s computer and reviewed the photos before copying them onto a




1
    Ind. Code § 35-42-4-4(b)(1).
2
    I.C. § 35-42-4-4(c).
                                             2
disc. After West received the CD, he left the store. Thereafter, York contacted the

Muncie Police Department.

       On September 10, 2010, the State charged West with two counts of child

exploitation, a class C felony, possession of child pornography, a class D felony, and

performance before a minor that is harmful to minors, a class D felony. The State

subsequently amended the charges, and a jury trial commenced on August 24, 2011.

       At trial, York identified three photographs that she had removed from West’s

camera. The photos included one of West, a close-up of A.B.’s vagina taken while she

wore no underwear and had her legs spread, a photograph of A.B. standing on a bed

naked with another young girl who also appears to be naked but who was partially

concealed by a toy, and a photograph of her on top of a nineteen-year-old girl who was

also naked.

       West objected to the photographs’ admission into evidence on the grounds that the

State had failed to lay an adequate foundation for their admission. The trial court then

permitted West to ask York some preliminary questions.       Following some questioning

about the large number of photos that York had processed during her career and her

ability to recall these specific photographs, the trial court admitted the photographs over

West’s objection.

       At some point during closing argument, the deputy prosecutor gave an incomplete

definition of sexual conduct to the jury with regard to the child exploitation charge. More

particularly, the deputy prosecutor remarked, “And as before, we talk about sexual

                                            3
conduct, this is showing of genitalia. By a child under the age of eighteen.” Tr. p. 143.

However, the deputy prosecutor had previously engaged in a detailed and complete

discussion of the definition with the jury during the argument. Id. at 142-43. More

particularly, the deputy prosecutor thoroughly discussed the need to find that the

photographs were for someone’s sexual arousal. Id.

      At the conclusion of the trial, the jury found West guilty as charged on the child

exploitation and possession of child pornography charges.        Pursuant to the State’s

motion, the trial court appointed psychiatrist, Dr. Craig Buckles, and a psychologist, Dr.

Frank Krause, to determine whether West should be considered a SVP.

      Dr. Buckles observed that West showed signs of antisocial personality disorder as

well as psychosis, and he opined that West might be a pedophile. Dr. Krause concluded

that West exhibited traits of a personality disorder and displayed borderline antisocial

characteristics. Both physicians determined that West was likely to reoffend given the

opportunity, and both recommended that the trial court should declare West a SVP.

      The trial court, in fact, found that West was a SVP. In considering what sentence

to impose, the trial court identified both mitigating and aggravating circumstances. The

trial court determined that the aggravating factors outweighed the mitigating

circumstances and sentenced West to an aggregate term of eleven years of incarceration.

More particularly, West received seven years on Count I, seven years on Count II, to be

served concurrently with Count I, two years on Count III, to be served consecutively to



                                            4
Counts I and II, and two years on Count IV, to be served consecutively to Counts I, II,

and III. West now appeals.

                             DISCUSSION AND DECISION

                               I. Admission of Photographs

       West first contends that the trial court abused its discretion in admitting several

photographs of A.B. into evidence at trial. Specifically, West maintains that the State

failed to lay a proper foundation for their admission.

       In resolving this issue, we initially observe that West has failed to present a cogent

argument in support of his claim, and he does not identify the applicable standard of

review. As set forth in Indiana Appellate Rule 46(A)(8)(a), “the argument must contain

the contentions of the appellant on the issues presented, supported by cogent reasoning.

Each contention must be supported by citations to the authorities, statutes, and the

Appendix or parts of the record on Appeal relied on. . . .” West has waived this issue

because he cites no legal authority whatsoever in support of his claim on appeal. Vance

v. State, 860 N.E.2d 617, 620 (Ind. Ct. App. 2007).

       Waiver notwithstanding, a trial court has broad discretion in ruling on the

admissibility of evidence, and we will disturb the trial court’s ruling only where it is

shown that the trial court abused its discretion. Sublett v. State, 815 N.E.2d 1031, 1034

(Ind. Ct. App. 2004). An abuse of discretion occurs where the trial court’s decision is

clearly against the logic and effect of the facts and circumstances before the court.

Packer v. State, 800 N.E.2d 574, 578 (Ind. Ct. App. 2003). Also, even if a trial court errs

                                             5
in admitting evidence, we will not overturn the conviction if the error is harmless.

Appleton v. State, 740 N.E.2d 122, 124 (Ind. 2001). An error will be viewed as harmless

if the probable impact of the evidence upon the jury is sufficiently minor so as not to

affect a party’s substantial rights. Fleener v. State, 656 N.E.2d 1140, 1142 (Ind. 1995).

       In this case, York testified that West brought his camera into the shop and asked

her to make a CD with copies of the digital photographs stored on the camera. Tr. p. 64-

65. York took the memory card from the camera, downloaded the images from it onto

the store’s computer, and reviewed the images before copying them to a CD for West.

After several of the images caught her attention, she showed them to a coworker and

contacted the police. York testified at trial that she recognized the three photographs that

the State offered as Exhibits 1, 2, and 3, as images that had been on the memory card that

West had provided to her from his camera.

       In light of the above, York’s testimony provided an adequate foundation with

regard to the identification and authentication of the photographs.        Although West

objected to the adequacy of the foundation for the admission of the photographs and was

permitted to ask preliminary questions, he never specified what aspect of the foundation

he found lacking.      Rather, West’s preliminary questions focused on how many

photographs York had processed during her years of employment and how she

remembered the photos. Tr. p. 68-69.

       Although West asserts that the foundation for the admission of the photographs

into evidence was inadequate “because there was no testimony that the disc was given to

                                             6
an officer or that those pictures were taken from that disc,” West directs us to no

authority, and we have found none, in support of the proposition that the photographs

should have passed through the possession of a police officer to identify and authenticate

them prior to their admission. Appellant’s Br. p. 11.         York’s testimony that she

recognized the photographs in the exhibits as the images that West had provided to her

from his camera provided an adequate basis for admitting them into evidence. Thus,

West’s claim fails.

                              II. Prosecutorial Misconduct

       West next contends that his conviction must be reversed because of prosecutorial

misconduct. Specifically, West asserts that the trial court erred “in allowing the State to

mislead the jury by giving only a partial definition of sexual conduct” during closing

argument. Appellant’s Br. p. 1.

       West has also waived this argument by failing to present a cogent argument

supported by legal authority. He cites no legal authority in support of his claim and does

not set forth any standard of review. Waiver notwithstanding, we note that reviewing a

prosecutorial misconduct claim requires two steps. First, we must determine whether the

prosecutor engaged in misconduct. Carter v. State, 956 N.E.2d 167, 169 (Ind. Ct. App.

2011), trans. denied. We then determine “whether the misconduct, under all of the

circumstances, placed the defendant in a position of grave peril to which he should not

have been subjected.” Id. The gravity of peril is measured by the probable persuasive



                                            7
effect of the misconduct on the jury’s decision rather than the degree of impropriety of

the conduct. Booher v. State, 773 N.E.2d 814, 817 (Ind. 2002).

       To preserve a claim of prosecutorial misconduct, the defendant must not only

object to the alleged misconduct but must also request an admonishment and move for a

mistrial. Cowan v. State, 783 N.E.2d 1270, 1277 (Ind. Ct. App. 2003). Although West

objected to the deputy prosecutor’s alleged misstatement of the law during closing

argument, West neither requested an admonishment nor moved for a mistrial. Tr. p. 143-

44. Thus, his claim is not preserved. That said, when the claim is not preserved by a

contemporaneous objection and request for admonishment and mistrial, the defendant

must not only establish the grounds for prosecutorial misconduct but also the grounds for

fundamental error in order to succeed on his claim.          Booher, 773 N.E.2d at 818.

Fundamental error is a “substantial, blatant violation of due process” that is so prejudicial

to the rights of the defendant that a fair trial was impossible. Hall v. State, 937 N.E.2d

911, 913 (Ind. Ct. App. 2010).

       As noted above, the prosecutor had argued that the sexual conduct supported

Count II, stating, “as before, we talk about sexual conduct, this is showing of genitalia.

By a child under the age of eighteen.” Tr. p. 143. While this statement standing alone is

not a complete definition of sexual conduct, the prosecutor had already recited the

complete definition contained in the jury instructions earlier in closing argument. Id. at

142-43. Also during that discussion, the deputy prosecutor discussed the need for the

jury to find evidence that the pictures were for someone’s sexual arousal. Moreover, the

                                             8
trial court instructed the jury that 1) the jury was the judge of the law and the facts; 2) the

court’s instructions are the jurors’ best source for determining what the law is; and 3) the

statements and arguments made by counsel are not evidence. Id. at 131-35.

       When considering all of these comments that were made during closing argument

in conjunction with the final instructions that were given, there is no indication that the

deputy prosecutor made any effort to mislead the jury about the law. Put another way,

there is no reasonable probability that the isolated statement to which West objected

actually misled the jury.

       In short, West has made no showing that the deputy prosecutor’s comments placed

him in a position of grave peril or deprived him of a fair trial. As a result, even if West

had not waived this issue on appeal, his claim of prosecutorial misconduct would fail.

                               III. Sexually Violent Predator

       West next argues that the trial court’s finding that he is a SVP must be set aside.

West maintains that the opinions of the psychiatrist and psychologist were based solely

on “hearsay and the psychologist admit[ted] that his finding was not an exact science and

there is a lot of gray area.” Appellant’s Br. p. 13.

       Once again, West has waived this issue because he cites no legal authority or

standard of review in support of his claim.            Vance, 860 N.E.2d at 620.       Waiver

notwithstanding, we note that for the trial court to find West a SVP, the trial court had to

determine if he suffered “from a mental abnormality or personality disorder that makes



                                              9
him . . . likely to repeatedly commit the enumerated sex or violent offenses.” Ind. Code

§§ 35-38-1-7.5(a); 11-8-8-4.5(a).

       When determining whether sufficient evidence exists with regard to a SVP

finding, we will neither reweigh the evidence nor judge the credibility of the witnesses.

Scott v. State, 895 N.E.2d 369, 374 (Ind. Ct. App. 2008). Also, we consider only the

evidence supporting the judgment and any reasonable inferences that can be drawn from

such evidence. Id.

       In this case, both physicians who were appointed by the trial court had conducted

approximately thirty-five prior SVP evaluations.      Tr. p. 175, 183.     Both of them

interviewed West, and Dr. Krause had previously met West because the trial court had

appointed him to perform a competency evaluation earlier in the case. Id. at 170, 182.

Dr. Krause issued several psychological tests to West, including personality assessments

and intelligence testing.

       Both doctors submitted written summary reports of their findings to the trial court

and testified at the SVP determination hearing. They both determined that West was

likely to reoffend if given the opportunity and that he should be classified as a SVP. Tr.

p. 175-76, 187, 189. Dr. Buckles found that West had disorganized thinking, reported

hallucinations, saw nothing wrong with his conduct, and had a history of alcohol abuse.

Id. at 173-74. He concluded that West displayed symptoms of psychosis, antisocial

personality disorder, and that he may be a pedophile because of his interest in photos of

naked children. Id. at 174, 176-77, 179. Dr. Krause also found that West lacked remorse

                                           10
and had no interest in treatment. Id. at 185-86. It was further determined that West had a

history of intense and volatile relationships, showed impulsiveness, and was

“unsympathetic in his relationships.” Id. at 188. Dr. Krause concluded that West had a

personality disorder and displayed antisocial traits. Id. at 186.

       The basis for, and the limits of, the doctors’ opinions were explored during direct

and cross-examination, and it is apparent that the trial court reasonably relied on both

doctors’ opinions that West should be found to be a SVP. Similarly, we cannot say that

Dr. Buckles’s testimony was unreliable merely because he had been led to believe that

West possessed many pornographic photographs of children, even though he had not

personally seen them. Tr. p. 174, 176-77, 179. The pictures influenced Dr. Buckles’s

opinion that West may be a pedophile, and Dr. Buckles explained that his opinion was

based on West’s interest in pictures of naked children and that it did not matter how many

of those types of photos that West possessed. Contrary to West’s contention, there is no

basis to believe that the total number of such pictures would alter Dr. Buckles’s opinion

that West suffered from a personality disorder, was likely to reoffend, and should be

found to be a SVP.

       In sum, the reports and testimony of both doctors are more than sufficient to

sustain the trial court’s finding that West is a SVP. Thus, even if West had not waived

this issue on appeal, we would decline to set that finding aside.

                                      IV. Sentencing



                                             11
       Finally, West challenges the appropriateness of his sentence. Specifically, he

maintains that the eleven-year aggregate sentence is inappropriate when considering the

nature of the offense and his character.

       Pursuant to Indiana Rule of Appellate Procedure 7(B), the “Court may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, the

Court finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Under this rule, the question is not whether another sentence

is more appropriate, but whether the sentence imposed is inappropriate. King v. State,

894 N.E.2d 265, 268 (Ind. Ct. App. 2008).           The defendant carries the burden of

persuading this court that his sentence is inappropriate. Childress v. State, 848 N.E.2d

1073, 1080 (Ind. 2006). The defendant must show that his sentence is inappropriate in

light of both his character and the nature of the offense. Williams v. State, 891 N.E.2d

621, 633 (Ind. 2006).

       As for the nature of the offense, the evidence shows that West cultivated a trusting

relationship with S.B., A.B.’s mother, and was allowed to babysit A.B. on several

occasions. Tr. p. 84-87, 89, 96. West took multiple photographs of A.B. when she was

unclothed. The photos included a very close up image of her vagina with her legs spread,

a photograph of her with another naked young girl, and a photograph of her laying on top

of a nineteen-year-old girl, who was also naked. Id. at 115-16. West abused his position

of trust to take pornographic images of A.B. and disseminated these images by taking



                                             12
them to a camera shop to be copied. Nothing about the nature of West’s offenses renders

his sentence inappropriate.

       As for West’s character, the record shows that he committed the instant offenses

while on probation for attempted criminal confinement. West has a history of alcohol

abuse and, despite being on probation, claimed to have consumed a half-gallon of

whiskey on the day that he committed the offenses, although he asserted that he “wasn’t

even buzzed.” Tr. p. 215. West showed no remorse for his actions and, although he

admitted taking the photographs, he denied that he did anything wrong. Id. at 209-14.

       West attempted to minimize his conduct by claiming that he was not a sex

offender and did not harm any children because he did not touch them but only took

photographs. Tr. p. 185, 209. He also told Dr. Buckles that the photographs were taken

with S.B.’s permission and only from a distance. However, the evidence demonstrated

that S.B. never saw the naked photographs and that she never gave West permission to

take them.

       In sum, West’s conduct demonstrates a pattern of behavior where he used his

interest in photography to exploit a vulnerable young person to satisfy his own sexual

interest. In light of the above, we conclude that West has failed to prove that his sentence

is inappropriate in light of the nature of the offense or his character. Thus, we decline to

set his sentence aside.

       The judgment of the trial court is affirmed.

ROBB, C.J., and BRADFORD, J., concur.

                                            13